


Exhibit 10.16(a)


Amendment to Expatriate
Agreement: Extension of Expiration Date


Original Agreement Signed: September 6, 2013
Date of Amendment: April 24, 2015


Between: William H. Reitman
And: Briggs & Stratton International, Inc.
Expatriate Agreement in connection with Mr. Reitman’s assignment to work in
Freienbach, Switzerland as Senior Vice President, Managing Director Europe.


The above-described Expatriate Agreement states that Mr. Reitman’s assignment
was expected to end on December 31, 2015, subject to month-to-month renewal
thereafter as described in the Expatriate Agreement.


The parties hereby agree that the Expatriate Agreement is amended to extend Mr.
Reitman’s assignment end date to December 31, 2016 and paragraphs 8(a) and (d)
are hereby modified accordingly.


Except as specifically set forth in this Amendment, the Expatriate Agreement
remains unchanged and in full force and effect in accordance with its terms.


This Amendment, once signed, is binding upon both Briggs & Stratton
International, Inc. and Mr. Reitman.






Briggs & Stratton Corporation        Briggs & Stratton International, Inc.






/s/ Todd J. Teske /s/ Andrea Golvach /s/ William H. Reitman
Todd J. Teske - Chairman,        Andrea Golvach            William H. Reitman
President & Chief Executive Officer    VP Treasurer                




